Title: From George Washington to Lund Washington, 11 April 1780
From: Washington, George
To: Washington, Lund


          
            Dear Sir,
            Morris-town April 11th 1780
          
          As I stand in need of bette⟨r⟩ advice & assistance in the chancery suit depending between Mr James Mercer & the persons for whom I am acting as Attorney than my own knowledge of these kind of proceedings is capable of affording I laid the paper⟨s⟩ you forwarded to me relative to this business before Colo. Harrison for his aid.
          The Memorandums, contained in the form of a letter from him to me—copy of which you have inclosed—I must beg you to comply with litterally, and with as much expedition as you can; for it will not be in my power to instruct Council at the General Court Bar in this business till I am furnished with such documents as are necessary to his, or their government.
          The Sum, dates, &ca of the Certificates from the loan Office in Virginia are, it seems, essentially necessary. In all copies & transcript⟨s⟩ much care & attention is necessary, as small errors may occasion great delay, and may be productive of bad consequences. I have been obliged to run over all the Accts—list of Bonds—and other Papers which you sent me, and have made the following observations.
          That the paper herewith inclosed No. 3 (after excluding Ramey and

Thomas for £65 & £54) contains, it is to be presumed, a list of the Loudoun Bonds as they are not among the Frederick Debts.
          That neither Angus McDonald nor Nathl Manning, the first for £44 & the other for £71 appear in your lists of paid, or unpaid Bonds, although they are Debtors by the Frederick accts and list, in the sums respectively annexed to their names.
          That by the list of Frederick Debts it would seem as if there had been Bonds taken to the amount of £12,186–19–2 excepting £6–9–o for the cash recd at the sale. which added to £1818 the amount of the Loudoun Sales make the Sum of £14,004–19–2 When by your lists of the paid & unpaid Bonds you make them amount to no more than £13893:1:⟨2⟩ which falls short £111:18.0 though they ought to be precisely the same. Paper No. 4 is the best explanation, & Idea I have of the matter.
          That among the Frederick accounts & list of them (in No. 2) Morgan Alexander stands charged in the sum of £67.12.0 only, whereas in your list of unpaid Bonds he is debited in the Sum of £70–14.6—difference £3.2.6.
          These several matters require explanation, & where there are mistakes, rectification—If in consequenc⟨e⟩ of a former letter you should have written to Mr James Mercer or Colo. Francis Peyton concerning the Loudoun Bonds, you ought to inform them of the mistake, as the application must appear a little odd to them.
          You are now furnished with the best assistance I can give (with out having all the Bonds & every other paper before me) for explaining doubts, & rectifying mistakes, and I wish to have what is now required, and in the forms desired, sent to me as soon as you can. If assistance is requisite hire somebody, & charge it to the Estate Acct. I am Dr Sir Yrs &ca
          
            Go: Washington
          
        